        Case 3:19-cv-00050-MEM-DB Document 13 Filed 11/16/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 RICO MALLARD CRUMP,                     :

              Petitioner                 :     CIVIL ACTION NO. 3:19-0050

      v.                                 :          (JUDGE MANNION)

 WARDEN, RONNIE HOLT,                    :

             Respondent                  :


                                    ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED
            for lack of jurisdiction.

         2. The Clerk of Court is directed to CLOSE this case.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: November 16, 2020
19-0050-01-Order
